Citation Nr: 1528516	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left wrist (minor) disability to include residuals of bone graft for non union fracture, left scaphoid with traumatic arthritis.

2.  Entitlement to a rating in excess of 10 percent for postoperative scar, residuals of bone graft from left ileum.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Jan Dils Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from January 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, notably, a January 2011 rating decision which addressed the matters on appeal and a May 2007 rating decision which denied a rating in excess of 10 percent for the Veteran's service-connected left wrist disability on appeal.  

The Veteran made a claim for an increased rating for his left wrist disability in July 2006, which was addressed by the May 2007 rating decision.  Since then, the RO has entered several rating decisions, and upon each one, the Veteran has filed a claim for an increased rating for his left wrist disability within one year of the rating decision being issued.  As such, the Board considers the pendency of this appeal to begin upon the July 2006 claim. 

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that proceeding has been associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.



The issue of increased rating for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has notified the Board that he wishes to withdraw his appeals for an increased rating for his service-connected post operative scar and for entitlement to service connection for a sleep disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for an increased rating for a service-connected post operative scar and for entitlement to service connection for a sleep disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for an increased rating for postoperative scar and service connection for a sleep disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  As the Veteran withdraws these claims, further discussion of the VCAA is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Withdrawal of Claims

During the March 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative informed the Board that the Veteran wishes to withdraw his appeals for an increased rating for his service-connected post operative scar and for entitlement to service connection for a sleep disorder.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for an increased rating for his service-connected post operative scar and for entitlement to service connection for a sleep disorder and they are dismissed.


ORDER

The appeal for an increased rating for a service-connected post operative scar is dismissed.

The appeal for entitlement to service connection for a sleep disorder is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development as to the claim for an increased rating for a left wrist disability is necessary prior to appellate review.

Since the most recent statement of the case (SOC) regarding entitlement to an increased rating for a left wrist disability, additional relevant evidence has been associated with the claims file, notably, a March 2015 VA examination.  Although the appellant's representative submitted a waiver of initial consideration with respect to evidence submitted in support of the appeal, this waiver does not appear to be intended to cover the report of the VA examination that was scheduled by the RO.  In consideration of this evidence, which is not redundant of the evidence already of record, the law requires that the Board return the appeal to the RO/AMC for initial consideration.  38 C.F.R. § 20.1304(c) (2014).  Upon remand, this new evidence, as well as all additional evidence submitted since the issuance of the March 2012 SOC, should be considered when readjudicating the Veteran's claim for an increased rating for a left wrist disability.

 Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for an increased rating for a left wrist disability on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the March 2012 SOC, including the March 2015 VA examination.  If the claim for an increased rating for a left wrist disability remains denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


